Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This office action is in response to application 16/491,698 filed on 09/06/2019.    Claims 1-3, 9, 11-12, 17, 22-24, 26, 30, 32, 34-36, 38, 41, 43 and 52 are pending in the application.

Election/Restrictions
2.  Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-3, 9, 11-12, 17, 22-24, 26, 30, 32, 34-36, 38, 43 and 52 (Group 1), drawn to a battery comprising a voltage regulation device configured to regulate an output voltage to a programmed variable level, classified in cpc group H01M 10/4257.
II. 	Claim 41 (Group 2), drawn to a programmable controller adapted to receive at least one input signal from a current sensing circuit and regulate an output voltage according to an output current, classified in cpc group H02J 7/0071 (emphasis added).
3.  Inventions 1-3, 9, 11-12, 17, 22-24, 26, 30, 32, 34-36, 38, 43 and 52 (Group 1) and 41 (Group 2) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In regulate the output voltage according to the output current (emphasis added). The subcombination (Group 2) has separate utilities such as: the programmable controller adapted to regulate the output voltage according to the output current (emphasis added).
4.  Because these inventions are independent or distinct for the reasons givenabove and there would be a serious burden on the examiner if restriction is not required, because the inventions have acquired a separate status in the art in view of their different search queries and different classification that requires a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper. 
5.  Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
6.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).



Conclusion
7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/           Primary Examiner, Art Unit 2851